651 So. 2d 1226 (1995)
Christopher AYERS, Appellant,
v.
STATE of Florida, Appellee.
No. 94-00361.
District Court of Appeal of Florida, Second District.
March 3, 1995.
James Marion Moorman, Public Defender, Bartow, and Julia Diaz, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Ron Napolitano, Asst. Atty. Gen., Tampa, for appellee.
THREADGILL, Judge.
The appellant, a juvenile, challenges his sentences as an adult for burglary and possession of burglary tools on the ground that the trial court failed to make sufficient findings under section 39.059(7), Florida Statutes (1993) to support the imposition of adult sanctions. We affirm the sentences imposed. *1227 We remand, however, for the written sentencing order to be conformed to the trial court's oral pronouncement at the sentencing hearing. The trial court orally sentenced the appellant to three years' incarceration followed by two years' community control. The written sentencing order omits community control. We therefore remand for the written sentencing order to be conformed to the oral pronouncement. See Butler v. State, 450 So. 2d 1283 (Fla. 2d DCA 1984). The appellant need not be present.
Affirmed; remanded.
CAMPBELL, A.C.J., and QUINCE, J., concur.